Citation Nr: 1416605	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, prior to April 1, 2011, and in excess of 30 percent thereafter, for degenerative joint disease of the left knee based on limitation of extension.

2.  Entitlement to an initial compensable rating prior to February 5, 2009, and in excess of 10 percent thereafter, for limited motion of the left hip.

3.  Entitlement to service connection for a left ankle injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served in the Army from February 1990 to June 1990 and in the Army National Guard for Active Duty for Training from March 17, 2006, to March 19, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that although the RO has increased the evaluations for the Veteran's service-connected left knee and left hip disabilities throughout the appeal period, the increases did not constitute full grants of the benefits sought, and the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In her May 2008 substantive appeal (VA Form 9), the Veteran requested a travel board hearing; however, in a May 2009 statement, the Veteran indicated that she wished to cancel her personal hearing before a travel board.  The Board, therefore, deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2013).

In an April 2013 rating decision, the RO denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  No notice of disagreement (NOD) as to this claim appears in the claims file or the electronic file.  Therefore this claim is not before the Board for appellate review at this time. 

The Virtual VA paperless claims processing system includes VA treatment records dated from December 2011 to November 2013 and a brief from the Veteran's representative dated in February 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.


FINDINGS OF FACT

1.  For the period prior to April 1, 2011, the Veteran's degenerative joint disease of the left knee had not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; flexion had never been limited to 30 degrees or less and extension had never been limited to 20 degrees or more. 

2.  For the period after April 1, 2011, the Veteran's degenerative joint disease of the left knee is not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; flexion had never been limited to 30 degrees of less and extension had never been limited to 30 degrees or more. 

3.  Throughout the appeal period, the Veteran's left knee has been productive of slight instability.

4.  For the period prior to February 5, 2009, the Veteran's left hip disability had been manifested by full range of motion without pain.  

5.  For the period after February 5, 2009, the Veteran's left hip disability has been manifested by limitation of motion and pain; flexion of the left hip is greater than 30 degrees and there is no limitation of abduction beyond 10 degrees.

6.  The evidence of record is against a finding that the Veteran has a current left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the period prior to April 1, 2011, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  The criteria for an initial rating in excess of 30 percent for the period from April 1, 2011, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for left knee instability throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for an initial compensable evaluation for the period prior to February 5, 2009, for limited motion of the left hip, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

5.  The criteria for an initial rating in excess of 10 percent for the period from February 5, 2009, for limited motion of the left hip, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

6.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      
(A) Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in July 2006.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

With regard to the claims for increase, the Board observes that these claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      (B) Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2006, February 2009, February 2010, and May 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

III.  Left Knee Disability

The Veteran's knee has been rated under Diagnostic Code 5261.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 percent is noncompensable, and limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

      (A)  Factual Background

Historically, a December 2006 rating decision granted service connection for degenerative joint disease of the left knee and assigned a 20 percent evaluation, effective June 28, 2006.  That same month, the Veteran disagreed with the assigned initial rating.  In December 2006, the Veteran also alleged that the December 2006 rating decision contained a clear and unmistakable error (CUE) with regard to the effective date of her assigned rating.  Subsequently, in a March 2008 rating decision, the RO granted entitlement to an earlier effective date of March 20, 2006, for degenerative joint disease of the left knee with limitation of extension based on CUE.  The RO also granted a separate compensable rating for degenerative joint disease of the left knee based on limitation of flexion with pain, and assigned an evaluation of 10 percent, effective March 20, 2006.  In a May 2009 rating decision, the RO granted a temporary 100 percent disability evaluation, from June 13, 2006, to February 1, 2007, based on surgical or other treatment necessitating convalescence for degenerative joint disease of the left knee.  In a March 2011 rating decision, the RO granted another temporary 100 percent disability evaluation, from September 10, 2010, to April 1, 2011, based on surgical or other treatment necessitating convalescence for degenerative joint disease of the left knee.  In the same rating decision, the RO also increased the disability evaluation to 30 percent, effective April 1, 2011, the date the Veteran's period of convalescence ended.  

The Veteran claims that she is entitled to a rating in excess of 20 percent for her degenerative joint disease of the left knee prior to April 1, 2011, and a rating in excess of 30 percent thereafter.

In a March 2006 line of duty report, the Veteran reported that she fell approximately 10 to 12 feet from the top of a truck and hit her left hip, knee and ankle.  She reported that she attempted to get up, but her left leg gave out.  Private treatment notes from the Jacksonville Medical Center dated in March 2006 noted internal derangement of left knee and left knee instability.  Pain, limited range of motion, small joint effusion, and laxity on anterior drawer were also noted.  X-rays of the left knee did not reveal any fractures.  The Veteran was referred to an orthopedic surgeon for magnetic resonance imaging (MRI) of her left knee, which revealed a torn meniscus.  Private treatment notes dated in March 2006 from Dr. S.B. indicated that the Veteran lacked approximately 15 degrees of full extension in her left knee.  Only mild to moderate effusion was present.  The Veteran had a stable knee to varus/valgus forces.  She had a positive anterior drawer and positive Lachman's.  She had a negative posterior drawer and pain across the joint line.  She was somewhat guarded with McMurray's.  The assessment was anterior cruciate ligament (ACL) tear, acute, of the left knee.  In June 2006, the Veteran underwent arthroscopic surgery on her left knee due to her medial meniscal tear with a chronic ACL injury.  In July 2006, the Veteran's left knee extension was -35 degrees and her flexion was 88 degrees.  The Veteran complained of numbness in her left calf and on the top of her foot.

On VA examination in July 2006, the Veteran reported that she fell and injured her left knee in September 2005 when her National Guard unit was deployed to New Orleans, Louisiana.  She indicated that she noticed some pain and swelling in the knee at that time, but because of the work, was able to get by and did not seek medical care.  The Veteran reported that she fell from a truck in March 2006, which re-injured her left knee.  The examiner noted that the Veteran underwent arthroscopic surgery for her torn meniscus in June 2006 due to a "chronic tear" of the ACL.  The Veteran reported increased pain in the joint and an inability to extend the knee fully following surgery.  She indicated that she had only been to a physical therapist a few times and had several more visits before her course was completed.  

On examination, the examiner noted that the Veteran got on and off the examining table with moderate difficulty, protecting the left lower extremity.  She walked with a knee flexed antalgic gait without any assistance.  There were healed scope scars on the left knee.  Range of motion in the left knee was from 15 degrees of extension to 90 degrees flexion.  Any attempt to take the knee through a greater range of motion was met with considerable amount of pain.  There was no effusion.  The examiner noted a fairly strong suggestion of a positive Lachman, however there was no anterior drawer sign.  Following repetitive use, there was no increased limitation of motion due to weakness, fatigability or incoordination during the exam.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee, confirmed by X-ray.  The examiner opined that the Veteran's treatment for her left knee problem was "far from complete."  He recommended an aggressive physical therapy program.  He further indicated that because of the Veteran's significant lack of extension, she may require another MRI scan or possibly even another arthroscopic procedure.

After the Veteran's left knee arthroscopy, follow-up treatment records dated in September 2006 revealed that the Veteran reported some pain through the region of the patellar tendon with flexion and extension.  She did not report any pain with loading the patellofemoral joint.  She had no gross instability.  Dr. S.B. noted that there was no dramatic improvement with physical therapy.  His impression was patellar tendonitis, left knee.  In a November 2006 treatment note, the Veteran reported that other than not being able to fully extend her knee, the pain is okay.  There was no swelling, effusion, or erythema.  The Veteran lacked about 15 degrees from full extension, although there was a really bouncy endpoint.  Dr. S.B. noted that the Veteran's left knee was not rigid.  In a December 2006 treatment note, Dr. S.B. noted that the Veteran had problems with not being able to straighten her knee out all the way.  He indicated that her range of motion looked like 10 to 135 degrees.  Dr. S.B. wrote that the Veteran had maximized her physical therapy and could not get additional motion out of her knee.  There was no swelling, effusion, erythema, or instability of the joint.  The impression was ankylosis of the left knee with slight flexion contracture.  Dr. S.B. documented a plan to place the Veteran in a dynamic splint in the left knee and follow-up with the Veteran in a month.  In March 2007, Dr. S.B. released the Veteran to work with some restrictions.

In December 2007, the Veteran submitted lay statements from her mother and stepfather.  These statements addressed Veteran's limitations due to her left knee injury.

In VA treatment records dated in May 2008, the Veteran complained of pain and instability in her left knee.  An MRI of the left knee revealed a tear of the posterior horn of the medial meniscus, a chronic complete ACL tear, and mild degenerative cartilage loss in the medial compartment.  In a July 2008 treatment record, the Veteran reported problems with ambulation and indicated that she has never been able to fully straighten her knee since her 2006 surgery.  She also noted that her left toes were numb and tingly.  The Veteran reported that her knee felt unstable and she fell at times from it giving way.  She noted that she had physical therapy shortly after the injury, which did not help.  She indicated that she uses a hinged knee brace, which helps significantly with stability.  The physical therapist noted a functional leg length difference due to lack of knee extension.  On examination, Lachman was 3+ and anterior drawer was 2+.  The Veteran was unable to extend the knee beyond -15 and flexion was to 105.  Varus/valgus was negative.  Posterior drawer was negative.  The Veteran was unable to perform meniscal maneuvers due to guarding and lack of motion, and there was tenderness of the patellar facets.  The impression was ACL insufficiency of the left knee with recurrent clinical instability episodes and left knee meniscus tear with lack of full extension.

In a May 2008 rating decision, the RO assigned a temporary 100 percent evaluation, from June 13, 2006, until February 1, 2007, based on surgical or other treatment necessitating convalescence, following the Veteran's left knee arthroscopy, medial meniscal repair.

In a VA examination dated in February 2009, the Veteran reported weakness, subluxation, incoordination, instability, decreased speed of joint motion, pain, popping and grinding.  She indicated that her knee gives way frequently, and she wears a brace most of the time.  The Veteran denied episodes of locking or symptoms of inflammation.  She noted repeated effusions.  She reported weekly severe flare-ups.  She described her course since onset as progressively worse.  The examiner noted a history of surgery/hospitalization in June 2006 for a left knee arthroscopy, medial meniscal repair.  The examiner did not note a history of trauma to the joints or neoplasm.  The Veteran's flexion was to 90 degrees and her extension was normal (0 degrees).  There was objective evidence of pain with active motion on the left side and there was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The diagnosis was ACL tear, meniscal tear, and degenerative joint disease status post arthroscopy for injury to the left knee.  The Veteran indicated that she was currently unemployed due to her left knee and hip disabilities.  

In VA treatment records dated in August 2008, the Veteran complained of knee pain.  In an August 2009 treatment record, the Veteran complained of left knee pain, worsening in the past few days.  It was noted that she walked with a knee brace.

In a VA examination dated in February 2010, the Veteran reported a limited range of motion, aching and pain with swelling.  She indicated that her left knee gives way and she falls easily.  She reported severe daily flare-ups.  She reported use of a knee brace.  She indicated that she only has the ability to stand for 10 minutes and she can only walk a few yards.  The Veteran indicated that the course of her left knee condition since its outset has been progressively worse.  The Veteran reported daily episodes of dislocation or subluxation.  She denied any locking episodes or effusion.  The examiner noted a history of surgery/hospitalization in June 2006 for left knee arthroscopic surgery to repair a torn meniscus.  The examiner noted there was a history of trauma to the joints, but no neoplasm.  

On examination, the examiner noted tenderness and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was objective evidence of crepitation, patellar abnormality (subpatellar tenderness), and meniscus abnormality.  There was no objective evidence of mass behind the knee, clicks or snaps, grinding, instability, locking, effusion, or dislocation.  The examiner was unable to test McMurray's.  She noted abnormal tendons or bursae in the form of a weakened ACL.  The Veteran's flexion was to 70 degrees and her extension was normal (0 degrees).  There was objective evidence of pain with active motion on the left side (extension was limited by 5 degrees).  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The diagnosis was ACL tear, meniscal tear, and degenerative joint disease status post arthroscopy for injury to the left knee.  The Veteran indicated that she currently worked part-time at the Army National Guard, but was unemployed due to her knee and hip pain.

In September 2010, the Veteran underwent left knee ACL reconstruction with semitendinosus and gracilis auto graft and an arthroscopic partial medial meniscectomy.  The post-operative diagnosis was: left knee medial posterior horn medial meniscal tear, complete ACL rupture, and grade 2 and 3 changes of the medial compartment, the tibial and femoral condylar articular surface.  A December 2010 post-surgery treatment record indicated that the Veteran had not returned to the clinic for three months following her surgery.  The Veteran reported trying physical therapy at home because it was difficult for her to attend physical therapy due to transportation issues.  It was noted that the Veteran's leg was still in a hinged brace.  The Veteran's left knee range of motion was -10 to 110 with 4/5 knee flexion and extension.  Lachman was negative and anterior drawer was 1+.

In a March 2011 rating decision, the RO assigned a temporary 100 percent evaluation, from September 10, 2010, until April 1, 2011, based on surgical or other treatment necessitating convalescence, following the Veteran's prosthetic replacement of the knee joint.  The RO assigned a 30 percent evaluation from April 1, 2011.

In a statement dated in November 2011, the Veteran indicated that since her last surgery, her left knee condition has only worsened.  She contended that she could barely bend her leg.  

In a VA examination dated in May 2012, the Veteran reported that her left knee has reduced range of motion, weakness, and intermittent swelling.  She indicated that she is unable to squat and can only walk to her mailbox.  The Veteran reported daily use of a hinged brace.  She denied flare-ups.  The examiner noted that the Veteran's original left knee injury was in 2006, and she had another left knee arthroscopy in 2006.  The examiner noted that the Veteran had a left knee arthroscopy/ACL repair in September 2010, and her last visit with the orthopedic clinic was last year.  He indicated there was notation of some instability, but relief with a brace.  A March 2011 X-ray revealed left knee ACL reconstruction hardware with no evidence of loosening or failure.  There was mild degenerative narrowing of the medial tibiofemoral compartment space, which was stable compared to the December 2010 X-ray.  There was no joint effusion.  

On examination, flexion was to 110 degrees, with objective evidence of painful motion at 100 degrees.  Extension ended at 10 degrees, with objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion.  The examiner noted objective findings of functional loss, such as less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation for the joint line of the left knee.  Left knee flexion muscle strength was 4/5 and extension was 4/5.  Anterior instability (Lachman test) was +1; posterior instability was normal; and medial-lateral instability was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-rays confirmed degenerative arthritis of the left knee.  There was no X-ray evidence of patellar subluxation.  The examiner indicated that the Veteran's knee condition did not impact her ability to work because she is capable of sedentary labor.

In VA physical therapy notes dated in July 2013, the Veteran complained of left knee pain.  She reported that she did not get the type of therapy she needed after her surgery, and she now has trouble straightening and bending her knee.  She reported use of a knee brace.  Her range of motion was from 20 to 75 degrees.  Her strength was 4/5 with muscle quivering and there was left lower extremity swelling.

	(B)  Analysis

At the outset, the Board notes that although the Veteran has been granted a separate 10 percent evaluation for degenerative changes of the left knee based on limitation of flexion, which is not on appeal, the Board will consider both limitation of flexion and extension in the following analysis.

The Board finds that, for the period prior to April 1, 2011 (excluding the periods of the Veteran's temporary 100 percent evaluations due to her knee surgeries), the evidence shows that the Veteran's degenerative joint disease of the left knee caused pain and limitation of motion, but had not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; flexion had never been limited to 45 degrees or less (as contemplated by a compensable evaluation) and extension had never been limited to 20 degrees or more as contemplated by a rating in excess of 20 percent.   

Prior to April 1, 2011, limitation of motion of the left knee was, at most, limited from 15 degrees of extension to 90 degrees of flexion (July 2006), 10 degrees of extension to 135 degrees of flexion (December 2006), 15 degrees of extension to 105 degrees of flexion (July 2008), 0 degrees of extension to 90 degrees of flexion (February 2009), and 0 degrees of extension to 70 degrees of flexion (February 2010).  There are no findings of record prior to April 1, 2011, indicating that flexion was limited to 45 degrees or less or that extension was limited to 20 degrees or more.  Although a July 2006 treatment note indicates that the Veteran's extension was limited to 35 degrees, this was immediately following the Veteran's surgery and during the time period that the Veteran was receiving a temporary total 100 percent evaluation.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  (Because the evidence of record did not show limitation of flexion 30 degrees or less, a separate higher compensable rating under Diagnostic Code 5260, in consideration of 38 C.F.R. § 4.59, is also not warranted.)  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has a compensable level of functional loss.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as her difficulty with walking or standing for long periods of time, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  In this regard, the VA examiners specifically found that there was no evidence of additional loss of motion after repetitive use.  Although there was objective evidence of pain on movement after repetitive use, this is encompassed in the current 20 percent rating under Diagnostic Code 5261 (and the separate compensable 10 percent rating under DC 5260).  Thus, given the specific objective findings, the lack of any other objective findings indicative of any significant functional loss, the Board finds that the weight of the evidence is against a finding that she had any functional loss greater than that contemplated by the existing 20 percent rating. 

The Board finds that, for the period after April 1, 2011, the Veteran's degenerative joint disease of the left knee causes pain and limitation of activity, but it has not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; extension has never been limited to 30 degrees or more. 

From April 1, 2011, limitation of flexion or extension of either knee does not more nearly approximate the criteria for the next higher rating of 40 percent for limitation of motion.  In this regard, in December 2010, the Veteran's left knee range of motion was from 10 degrees of extension to 110 degrees of flexion.  The May 2012 VA examiner also specifically found that the Veteran's left knee flexion was to 110 degrees, with objective evidence of painful motion at 100 degrees.  The Veteran's extension ended at 10 degrees, with objective evidence of painful motion.  In July 2013, the Veteran's left knee range of motion was from 20 to 75 degrees.  There are no other findings of record since April 1, 2011, indicating that extension of either knee was limited to 30 degrees or more.  The Veteran does have some limitation of motion, due to pain; however, this is encompassed in the current 30 percent rating under Diagnostic Code 5261 (and the separate compensable 10 percent rating under DC 5260).  Accordingly, a rating higher than 30 percent is not warranted under Diagnostic Code 5261.  (Because the evidence of record did not show limitation of flexion 30 degrees or less, a separate higher compensable rating under Diagnostic Code 5261, in consideration of 38 C.F.R. § 4.59, is also not warranted.)  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as her difficulty with walking or standing for long periods of time, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  In this regard, the May 2012 VA examiner specifically found that there was no evidence of additional loss of motion after repetitive use.  Although the May 2012 VA examiner found that there was less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and weight-bearing, this is encompassed in the current 30 percent rating under Diagnostic Code 5261 (and the separate compensable 10 percent rating under DC 5260).  Thus, given the specific objective findings, the lack of any other objective findings indicative of any significant functional loss, the Board finds that the weight of the evidence is against a finding that she has any functional loss greater than that contemplated by the existing 30 percent rating. 

For both before and after April 1, 2011, the Board has considered whether a higher rating could be assigned under any other rating codes, but as ankylosis, dislocation or symptomatic removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula and genu recuurvatum are not shown, ratings under these other codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  The Board notes that although a December 2006 private treatment record from Dr. S.B. noted ankylosis of the left knee, this was during the timeframe of the Veteran's temporary 100 percent evaluation due to her left knee arthroscopy.  Furthermore, in the same treatment note, Dr. S.B. indicated that the Veteran's range of motion was from 10 to 135 degrees.

The Board accepts that the Veteran is competent to report that her left knee disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that she meets the criteria for the next higher disability rating for her left knee disability both prior to and from April 1, 2011, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for further staging of the ratings.  See Fenderson, supra.

Accordingly, the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the left knee prior to April 1, 2011, and a rating higher than 30 percent thereafter.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.

(C) Separate Rating for Left Knee Instability

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period, a separate evaluation of 10 percent for slight instability of the left knee is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  

Limitation of motion and instability of the knee may be rated separately.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as Diagnostic Code 5257 is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Veteran has consistently reported instability of the left knee throughout the appeal period.  Although there have been times when there were no findings of instability, objective evidence of instability has been found on several occasions throughout the appeal period.  Specifically, in a March 2006 treatment record, left knee instability, a positive anterior drawer, and a positive Lachman's are noted.  On VA examination in July 2006, the examiner noted a fairly strong suggestion of a positive Lachman.  In a July 2008 treatment record, Lachman was 3+ and anterior drawer was 2+.  The impression was ACL insufficiency of the left knee with recurrent clinical instability episodes and left knee meniscus tear with lack of full extension.  In September 2010, the Veteran's anterior drawer was 1+.  On VA examination in May 2012, the examiner indicated there was notation of some instability, but relief with a brace, and the Veteran's anterior instability was 1+. 

From this record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least slight instability of the left knee to warrant a separate 10 percent rating under Diagnostic Code 5257.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire appeal period, a separate evaluation for slight instability of the left knee is warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7.
      
IV.  Left Hip Disability

The Veteran's left hip disability is rated under Diagnostic Code 5252.  

Under Diagnostic Code 5252, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5253, limitation of abduction of, motion lost beyond ten degrees, warrants a 20 percent rating.  Limitation of adduction of, cannot cross legs, warrants a 10 percent rating.  Limitation of rotation of, cannot toe-out more than 15 degrees, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

      (A) Factual Background

Historically, a December 2006 rating decision granted service connection for limited motion of the left hip, and assigned a noncompensable evaluation, effective June 28, 2006.  That same month, the Veteran disagreed with the assigned initial rating for her left hip disability.  In December 2006, the Veteran also alleged that the December 2006 rating decision contained a clear and unmistakable error (CUE) with regard to the effective dates of her assigned ratings.  Subsequently, in a March 2008 rating decision, the RO granted entitlement to an earlier effective date of March 20, 2006, for limitation of motion of the left hip based on CUE.  In an October 2011 rating decision, the RO increased the disability evaluation for limited motion of the left hip to 10 percent, effective February 5, 2009, the date the medical evidence supported an increased evaluation.

The Veteran claims that she is entitled to an initial compensable rating for her left hip disability prior to February 5, 2009, and an initial rating in excess of 10 percent thereafter.

In a March 2006 line of duty report, the Veteran reported that she fell approximately 10 to 12 feet from the top of a truck and hit her left hip, knee and ankle.  The Veteran was evaluated at the Jacksonville Medical Center.  X-rays of her hip did not reveal any fractures.

In a VA examination dated in July 2006, the Veteran reported that she fell in March 2006 and injured her hip.  She complained of left hip pain.  The examiner noted that the injury was fairly minor and mainly associated with the Veteran's abnormal gait.  On examination of the left hip, flexion was 90 degrees, abduction was 45 degrees, and adduction was 30 degrees.  Internal rotation was 30 degrees and external rotation was 45 degrees.  There was no tenderness around the hip.  After repetitive use, there was no increased limitation of motion due to weakness, fatigability, or incoordination.  The examiner diagnosed the Veteran with arthralgia of the left hip.  The examiner noted that X-rays taken during the examination were normal.

In VA treatment records dated in June 2007, the Veteran complained of pain in her hips.

In December 2007, the Veteran submitted lay statements from her mother and stepfather.  These statements addressed the many limitations caused by the Veteran's left hip injury.

In a VA examination dated in February 2009, the Veteran indicated that her response to treatment for her left hip was "good."  She reported giving way, pain, stiffness, decreased speed of joint motion, and moderate to severe flare-ups.  She denied deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusions, and inflammation.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran's standing limitation was 10 minutes and her functional limitation on walking was several yards.  

On examination of the left hip, clinical findings were tenderness and weakness.  There was objective evidence of pain with active motion.  Flexion was 90 degrees, extension was 20 degrees, and abduction was 30 degrees.  The Veteran could not cross her left leg over her right leg, but she could toe out more than 15 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  X-rays of the left hip revealed mild degenerative changes in symphysis pubis.  The left hip joint space was within normal limits.  There was mild osteophytosis of the superior left acetabulum.  No acute fracture was evident.  The Veteran indicated that she was currently unemployed due to her left hip and knee injuries.  The examiner diagnosed the Veteran with degenerative changes in the left pelvis at the symphysis pubis and acetabulum with residual strain and arthralgia.  She indicated there was a normal evaluation of the left hip joint.  The examiner noted that the Veteran's left hip disability caused no significant effects on the Veteran's usual occupation.   The examiner indicated that the Veteran's left hip disability had a mild effect on chores, shopping exercise, sports, recreation, and traveling.

In a VA examination dated in February 2010, the Veteran complained of constant pain in her left hip.  She reported that she was unable to stand or walk for any length of time.  She reported severe flare-ups multiple times per week.  She noted that she used a leg brace for support.  The Veteran reported that she was only able to stand for 10 minutes and walk a few yards before her hip began to hurt.  She indicated that the course of her left hip pain since onset was progressively worse.  She reported giving way, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, tenderness, and flare-ups.  She denied deformity, instability, incoordination, episodes of locking, and effusion.  There were no constitutional symptoms or incapacitating episodes of arthritis.

On examination of the left hip, clinical findings were tenderness and guarding of movement.  There was objective evidence of pain with active motion on the left side.  Flexion was 70 degrees, extension was 15 degrees, and abduction was 30 degrees.  The Veteran was able to cross her left leg over her right leg.  She was also able to toe out more than 15 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The Veteran indicated that she was unable to work at her job due to her left knee and hip pain, but she continues to work part-time with the Army National Guard.  The examiner diagnosed the Veteran with degenerative changes in the left pelvis at the symphysis pubis and acetabulum with residual strain and arthralgia of the left hip.  The examiner indicated that the Veteran's left hip disability had a mild effect on chores, shopping, exercise, sports, recreation, and traveling.

VA treatment records dated in November 2012 showed that the Veteran complained of pain in her hips.  X-rays of the left hip identified no significant osseous abnormalities.  Other VA treatment records showed ongoing complaints of left hip pain.

In a VA examination dated in May 2012, the Veteran reported increased pain in her left hip with prolonged sitting.  She indicated that she has had flare-ups (hip goes out) three times in the past two months, for a duration of a few hours.  She reported loss of sensation in the toes.  Flexion was 110 degrees, with objective evidence of painful motion at 100 degrees.  Extension was greater than 5 degrees with objective evidence of painful motion at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran cannot cross her legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, but there were no additional limitations after three repetitions of range of motion.  However, she had less movement than normal and pain on movement.  The Veteran had localized tenderness/pain to palpation.  Her muscle strength was 5/5.  She did not have ankylosis of her hip joint.  She did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  X-rays of the left hip did not show any significant changes.

      (B) Analysis
      
Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial higher evaluation for the periods prior to and from February 5, 2009.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7, Diagnostic Code 5252.

VA examinations of the hip were conducted in July 2006, February 2009, February 2010, and May 2012.  For the period prior to February 5, 2009, clinical findings showed no ankylosis of the joint, flail joint, or femur impairment.  Range of motion tests for the left hip were conducted that reflected extension better than 5 degrees, flexion better than 45 degrees, abduction beyond 10 degrees, adduction 15 degrees or better, and rotation better than 15 degrees.  Specifically, the July 2006 VA examination showed range of motion as follows: flexion 90 degrees, abduction 45 degrees, adduction 30 degrees, internal rotation 30 degrees, and external rotation 45 degrees.

For the period from February 5, 2009, clinical findings showed no ankylosis of the joint, flail joint, or femur impairment.  Range of motion tests for the left hip were conducted that reflected extension better than 5 degrees, flexion better than 45 degrees, abduction beyond 10 degrees, and rotation better than 15 degrees.  In one instance, the Veteran's adduction was limited and she was not able to cross her legs.  Specifically, in February 2009, flexion was 90 degrees, extension was 20 degrees, and abduction was 30 degrees.  The Veteran could not cross her left leg over her right leg, but she could toe out more than 15 degrees.  In February 2010, flexion was 70 degrees, extension was 15 degrees, and abduction was 30 degrees.  The Veteran was able to cross her left leg over her right leg.  She was also able to toe out more than 15 degrees.  In May 2012, flexion was 110 degrees, with objective evidence of painful motion at 100 degrees; extension was greater than 5 degrees with objective evidence of painful motion at 5 degrees; and abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran cannot cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

In view of the above, the Board finds that, prior to February 5, 2009, neither the lay nor the medical evidence reflected limitation of motion and pain to warrant a minimum compensable rating under Diagnostic Code 5252.  Specifically, the Veteran had normal range of motion on VA examination in July 2006.  Also, from February 5, 2009, neither the lay nor the medical evidence reflects limitation of flexion of the left hip that more nearly reflects 30 degrees or less.  At worst, flexion was limited to 70 degrees, which does not more nearly reflect the criteria for the next higher rating.  VA treatment records document ongoing treatment for left hip pain, but do not show that the Veteran met the criteria for a higher rating at any time during the appeal period.

Additionally, both prior to and from February 5, 2009, the Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria in the absence of ankylosis, limitation of extension to 5 degrees or less, abduction lost beyond 10 degrees, adduction that does not allow crossing of the legs, and rotation that does not allow toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5253.  The Board notes that although the Veteran was not able to cross her legs in her February 2009 examination, this limitation would only warrant a 10 percent rating, which is already contemplated in the Veteran's current 10 percent rating.  

The Board has considered functional impairment due to pain and pain on use. However, there is no objective evidence of weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, there was full range of hip motion without pain on VA examination in July 2006.  Furthermore, VA examinations in February 2009, February 2010, and May 2012 reflect that, after repetitive use testing, the left hip had increased pain, but no additional loss of range of motion, fatigue, weakness, lack of endurance, or incoordination.  Here, neither the lay nor the medical evidence shows such functional loss that meets the criteria for the next higher disability rating.  The current disability ratings assigned contemplate the functional impairment of the disability.

The Board accepts that the Veteran is competent to report that her left hip disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that she meets the criteria for the next higher disability rating for her left hip disability both prior to and from February 5, 2009, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for further staging of the ratings.  See Fenderson, supra.

Accordingly, the preponderance of the evidence is against assignment of an initial compensable rating for the Veteran's service-connected left hip disability prior to February 5, 2009, and an initial rating higher than 10 percent thereafter.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of each disability addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's left knee disability is manifested by limitation of extension, pain on motion and instability.  Likewise, the Veteran's left hip disability is manifested by limitation of motion and pain.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

VI. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that she injured her left ankle while in service.  Specifically, she contends that in March 2006, she fell from the top of a truck and injured her left ankle.

In a March 2006 line of duty report, the Veteran reported that she fell approximately 10 to 12 feet from the top of a truck and hit her left hip, knee and ankle.  She reported that she attempted to get up, but her left leg gave out.  Private treatment notes from the Jacksonville Medical Center dated in March 2006 indicated treatment for left hip, thigh, and knee pain.  The treatment records were negative for complaints regarding the left ankle.  The left ankle was evaluated as normal, with no tenderness or limited range of motion.  A follow-up treatment note dated in August 2006 showed a complaint of numbness in the left foot, but no diagnosis or objective findings of numbness.  A November 2006 follow-up sheet showed no clinical findings of numbness or tingling.

In a VA examination dated in July 2006, the Veteran related a history of injuring her knee and hip, but did not claim any type of injury to the left ankle.  The examiner therefore did not evaluate the Veteran's left ankle.

VA treatment records and private treatment records were negative for any complaints, treatment, or diagnosis regarding the left ankle.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a left ankle disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current left ankle disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran experienced pain in her left ankle when she fell from the truck.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing left ankle disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Here, the record unequivocally shows that the Veteran has not been diagnosed with any left ankle disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Moreover, in a statement dated in December 2007, the Veteran indicated that there was nothing wrong with her ankle.  The Veteran wrote that she has stated this many times before.  In a statement dated in September 2008, the Veteran indicated that she wanted to claim a foot disability, not an ankle disability.  In a May 2009 rating decision, the RO denied entitlement to service connection for a bilateral foot condition.  The appellant did not submit a notice of disagreement with this rating decision; therefore this claim is not before the Board for appellate review at this time. 

Thus, despite the reports of an in-service injury to the left ankle after the March 2006 fall, the weight of the evidence is against a finding that the Veteran had a left ankle disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; in particular, evidence of a current disability, and she has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disorder in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disorder for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating in excess of 20 percent, prior to April 1, 2011, and in excess of 30 percent thereafter, for degenerative joint disease of the left knee based on limitation of extension, is denied.

A separate 10 percent evaluation for left knee instability is granted.

Entitlement to an initial compensable rating prior to February 5, 2009, and in excess of 10 percent thereafter, for limited motion of the left hip, is denied.

Entitlement to service connection for a left ankle disability is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


